

113 HR 586 RH: Denali National Park Improvement Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 157113th CONGRESS1st SessionH. R. 586[Report No. 113–217]IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2013Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesSeptember 20, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo provide for certain improvements to the Denali National Park and Preserve in the State of Alaska, and for other purposes.1.Short titleThis Act may be cited as the Denali National Park Improvement Act.2.Kantishna Hills microhydro project; land exchange(a)DefinitionsIn this section:(1)AppurtenanceThe term appurtenance includes—(A)transmission lines;(B)distribution lines;(C)signs;(D)buried communication lines;(E)necessary access routes for microhydro project construction, operation, and maintenance; and(F)electric cables.(2)Kantishna Hills areaThe term Kantishna Hills area means the area of the Park located within 2 miles of Moose Creek, as depicted on the map.(3)MapThe term map means the map entitled Kantishna Hills Micro-Hydro Area, numbered 184/80,276, and dated August 27, 2010.(4)Microhydro project(A)In generalThe term microhydro project means a hydroelectric power generating facility with a maximum power generation capability of 100 kilowatts.(B)InclusionsThe term microhydro project includes—(i)intake pipelines, including the intake pipeline located on Eureka Creek, approximately ½ mile upstream from the Park Road, as depicted on the map;(ii)each system appurtenance of the microhydro projects; and(iii)any distribution or transmission lines required to serve the Kantishna Hills area.(5)ParkThe term Park means the Denali National Park and Preserve.(6)SecretaryThe term Secretary means the Secretary of the Interior.(b)Permits for microhydro projects(1)In generalThe Secretary may issue permits for microhydro projects in the Kantishna Hills area.(2)Terms and conditionsEach permit under paragraph (1) shall be—(A)issued in accordance with such terms and conditions as are generally applicable to rights-of-way within units of the National Park System; and(B)subject to such other terms and conditions as the Secretary determines to be necessary.(3)Completion of environmental analysisNot later than 180 days after the date on which an applicant submits an application for the issuance of a permit under this subsection, the Secretary shall complete any analysis required by the National Environment Policy Act of 1969 (42 U.S.C. 4321 et seq.) of any proposed or existing microhydro projects located in the Kantishna Hills area.(c)Land exchange(1)In generalFor the purpose of consolidating ownership of Park and Doyon Tourism, Inc. lands, including those lands affected solely by the Doyon Tourism microhydro project, and subject to paragraph (4), the Secretary may exchange Park land near or adjacent to land owned by Doyon Tourism, Inc., located at the mouth of Eureka Creek in sec. 13, T.16 S., R. 18 W., Fairbanks Meridian, for approximately 18 acres of land owned by Doyon Tourism, Inc., within the Galena patented mining claim.(2)Map availabilityThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.(3)TimingThe Secretary shall seek to complete the exchange under this subsection by not later than February 1, 2015.(4)Applicable laws; terms and conditionsThe exchange under this subsection shall be subject to—(A)the laws (including regulations) and policies applicable to exchanges of land administered by the National Park Service, including the laws and policies concerning land appraisals, equalization of values, and environmental compliance; and(B)such terms and conditions as the Secretary determines to be necessary.(5)Equalization of valuesIf the tracts proposed for exchange under this subsection are determined not to be equal in value, an equalization of values may be achieved by adjusting the quantity of acres described in paragraph (1).(6)AdministrationThe land acquired by the Secretary pursuant to the exchange under this subsection shall be administered as part of the Park.3.Denali National Park and Preserve natural gas pipeline(a)DefinitionsIn this section:(1)Appurtenance(A)In generalThe term appurtenance includes cathodic protection or test stations, valves, signage, and buried communication and electric cables relating to the operation of high-pressure natural gas transmission.(B)ExclusionsThe term appurtenance does not include compressor stations.(2)ParkThe term Park means the Denali National Park and Preserve in the State of Alaska.(3)SecretaryThe term Secretary means the Secretary of the Interior.(b)PermitThe Secretary may issue right-of-way permits for—(1)a high-pressure natural gas transmission pipeline (including appurtenances) in nonwilderness areas within the boundary of Denali National Park within, along, or near the approximately 7-mile segment of the George Parks Highway that runs through the Park; and(2)any distribution and transmission pipelines and appurtenances that the Secretary determines to be necessary to provide natural gas supply to the Park.(c)Terms and conditionsA permit authorized under subsection (b)—(1)may be issued only—(A)if the permit is consistent with the laws (including regulations) generally applicable to utility rights-of-way within units of the National Park System;(B)in accordance with section 1106(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3166(a)); and(C)if, following an appropriate analysis prepared in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the route of the right-of-way is the route through the Park with the least adverse environmental effects for the Park; and(2)shall be subject to such terms and conditions as the Secretary determines to be necessary.4.Designation of the Walter Harper Talkeetna Ranger Station(a)DesignationThe Talkeetna Ranger Station located on B Street in Talkeetna, Alaska, approximately 100 miles south of the entrance to Denali National Park, shall be known and designated as the Walter Harper Talkeetna Ranger Station.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Talkeetna Ranger Station referred to in subsection (a) shall be deemed to be a reference to the Walter Harper Talkeetna Ranger Station.September 20, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed